                                           Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 1 of 6




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       ACCORDIA LIFE AND ANNUITY                       Case No. 17-cv-05144-BLF
                                           COMPANY,
                                   8
                                                          Plaintiffs,                      ORDER APPROVING APPOINTMENT
                                   9                                                       OF GUARDIAN AD LITEM AND
                                                   v.                                      MINORS' COMPROMISE
                                  10
                                           BE THI NGUYEN, et al.,                          [Re: ECF 117]
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Before the Court is the stipulation between Defendant, Cross-Claimant, and Cross-

                                  14   Defendant Vo Thi Be Nam (“Nam”), Cross-Claimants V.M.T., a minor, and V.T.A.T., a minor,

                                  15   (together, the “Nam Parties”) and Defendants, Cross-Claimants, and Cross-Defendants Be Thi

                                  16   Nguyen, H.P., a minor, and J.P., a minor, (the “Nguyen Parties” and collectively with the Nam

                                  17   Parties, the “Parties”) requesting an order (1) appointing Ms. Nam as the guardian ad litem of her

                                  18   two minor children V.M.T. and V.T.A.T, (2) approving the minors’ compromise as to all four minor

                                  19   children, (3) distributing the interpleaded funds, and (4) and dismissing the Parties’ respective

                                  20   Crossclaims with prejudice. Stipulation Requesting Appointment of Guardian Ad Litem, Court

                                  21   Approval of Minors’ Compromise, Distribution of Interpleaded Funds, and Dismissal of Claim

                                  22   (“Request”), ECF 117. For the reasons stated below, the Court GRANTS the Request.

                                  23        I.      BACKGROUND1

                                  24             Plaintiff Accordia Life and Annuity Company (“Accordia”) is the successor in interest to

                                  25   Aviva Financial Life and Annuity Company, which issued a life insurance policy with a face value

                                  26   of $200,000 to Thanh Van Pham (“Pham”) in 2010. Compl. ¶ 1. At the time of application for the

                                  27
                                       1
                                  28     This section is based on allegations made in the Complaint at ECF 1. The Court accepts these
                                       allegations as true for the purposes of ruling on this motion.
                                          Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 2 of 6




                                   1   insurance policy, Pham designated his domestic partner, Be Thi Nguyen, as the beneficiary of the

                                   2   policy. Id. ¶ 11. On November 17, 2015, Pham executed a change of beneficiary form. Id. ¶ 13.

                                   3   The adjusted beneficiaries were Be Thi Nguyen for 60% of the policy benefit, J.P., their first child,

                                   4   for 20% of the policy benefit, and H.P., their second child, for 20% of the policy benefits. Id. ¶¶

                                   5   12, 13. On December 21, 2008, Pham married Ve Thi Be Nam in Vietnam, and two children have

                                   6   been born to the marriage: V.M.T. and V.T.A.T. Id. ¶ 14. Pham fell ill and died on February 27,

                                   7   2017 on a trip to Vietnam. Id. ¶ 15. Pham’s unmentioned wife and children in Vietnam were

                                   8   discovered during routine investigation as to the death of the policyholder. Id. ¶ 16.

                                   9          On September 6, 2017, Accordia brought this interpleader action pursuant to 28 U.S.C.A. §

                                  10   1335 against Be Thi Nguyen, H.P., J.P., and Vi Thi Be Nam to resolve a dispute over the $200,000

                                  11   in life insurance proceeds following the death of Pham. See generally Compl. The Court approved

                                  12   Accordia’s deposit and discharged its liability. ECF 60. Accordia deposited $207,712.80 of the
Northern District of California
 United States District Court




                                  13   insurance proceeds plus interest to the Court registry. ECF 63.

                                  14          The Nguyen Parties brought crossclaims against Nam contending that the Nguyen Parties

                                  15   are entitled to the entire amount of funds that have been deposited in the Court registry because Ms.

                                  16   Nguyen paid the insurance policy premiums out of her personal funds, and that those insurance

                                  17   proceeds should be allocated 60% to Nguyen, 20% to J.P., and 20% to H.P., as reflected in the

                                  18   insurance policy’s beneficiary designation at the time of Pham’s death. ECF 86. Nam, on behalf

                                  19   of herself and her minor children V.M.T. and V.T.A.T., brought crossclaims against the Nguyen

                                  20   Parties alleging that Nam is entitled to at least half of the funds that have been deposited in the Court

                                  21   registry because Ms. Nam was the spouse or putative spouse of Mr. Pham and the insurance policy

                                  22   was purchased with community property or quasi-community property. See ECF 104. Further, the

                                  23   Nam Parties claim that they are entitled to recover assets that they contend they would have received

                                  24   following Pham’s death through California’s rules of intestate succession, and which they contend

                                  25   Ms. Nguyen wrongfully retained following Mr. Pham’s death. See id.

                                  26          The Parties filed answers denying various allegations contained in the operative Crossclaims

                                  27   and exchanged discovery. ECF 104; ECF 108; ECF 109. The Parties then participated in a

                                  28   Settlement Conference with Magistrate Judge Susan van Keulen during the week of March 23, 2020
                                                                                          2
                                          Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 3 of 6




                                   1   and executed the Settlement Agreement and General Release of Claims (“Settlement Agreement”).

                                   2   Request at 2; Request, Ex. A.

                                   3       II.      LEGAL STANDARD

                                   4             A. Appointment of Guardian Ad Litem

                                   5             Federal Rule of Civil Procedure 17(c)(2) permits federal courts to appoint a guardian ad

                                   6   litem “to protect a minor or incompetent person who is unrepresented in an action.” “It appears to

                                   7   be the common practice to appoint a parent to act as next friend for a child.” J. M. v. Liberty Union

                                   8   High Sch. Dist., 2016 WL 4942999, at *1 n.9 (N.D. Cal. Sept. 16, 2016) (internal quotation marks

                                   9   omitted). If “a parent brings an action on behalf of a child, and it is evident that the interests of each

                                  10   are the same, no need exists for someone other than the parent to represent the child’s interests under

                                  11   Rule 17(c).” Id. at *1 (internal quotation marks omitted) (collecting cases). “Generally, when a

                                  12   minor is represented by a parent who is a party to the lawsuit and who has the same interests as the
Northern District of California
 United States District Court




                                  13   child there is no inherent conflict of interest.” Id. at *2.

                                  14             B. Minors’ Compromise

                                  15             “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  16   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  17   (9th Cir. 2011). “In the context of proposed settlements in suits involving minor plaintiffs, this

                                  18   special duty requires a district court to ‘conduct its own inquiry to determine whether the settlement

                                  19   serves the best interests of the minor.’” Id. (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th

                                  20   Cir. 1978)).

                                  21             In cases involving the settlement of a minor’s federal claims, a district court must consider

                                  22   whether the proposed settlement is fair and reasonable as to each minor plaintiff. Robidoux, 638

                                  23   F.3d at 1182. “[T]he district court should evaluate the fairness of each minor plaintiff’s net recovery

                                  24   without regard to the proportion of the total settlement value designated for adult co-plaintiffs or

                                  25   plaintiffs’ counsel—whose interests the district court has no special duty to safeguard.” Id.

                                  26             While the Robidoux court expressly limited its holding to settlement of a minor’s federal

                                  27   claims, “district courts have found the Robidoux rule reasonable in the context of state law claims

                                  28   and have applied the rule to evaluate the propriety of a settlement of a minor’s state law claims as
                                                                                            3
                                          Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 4 of 6




                                   1   well.” Frary v. Cnty. of Marin, Case No. 12-cv-03928, 2015 WL 3776402, at *1 (N.D. Cal. June

                                   2   16, 2015); see also Mitchell v. Riverstone Residential Grp., No. S-11-2202, 2013 WL 1680641, at

                                   3   *1 (E.D. Cal. Apr. 17, 2013) (collecting cases). California law, which governs the state law causes

                                   4   of action, also requires that a settlement for a minor be approved by the court. See Cal. Prob. Code

                                   5   § 3601; Cal. Fam. Code § 6602.

                                   6      III.      DISCUSSION

                                   7             A. Appointment of Guardian Ad Litem

                                   8             Nam submits that she is a proper representative of her children V.M.T. and V.T.A.T. in this

                                   9   case because she and her children collectively have an interest in achieving the maximum possible

                                  10   recovery for their family as promptly as possible. Request at 3. Nam will use the money and assets

                                  11   she receives to support her family and benefit her children. Decl. of Vo Thi Be Nam (“Nam Decl.”),

                                  12   ECF 120-2. The Nguyen Parties do not oppose Nam’s request for purposes of completing this
Northern District of California
 United States District Court




                                  13   settlement. Request at 3.

                                  14             As stated above, there is no inherent conflict of interest because Nam is involved in the same

                                  15   litigation and has the same interest as her children. Therefore, the Court appoints Nam as guardian

                                  16   ad litem of her children V.M.T. and V.T.A.T.

                                  17             B. Minors’ Compromise

                                  18             Under the proposed settlement, Ms. Nam will receive $11,250.00 of the funds that have been

                                  19   deposited with the Court in this Action. Request, Ex. A. ¶ 1. J.P. will receive $40,000.00 of the

                                  20   funds. Id. H.P. will receive $40,000.00, and Ms. Nguyen will receive the balance. Id. The Nguyen

                                  21   Parties will assign to Nam all right, title, and interest they may have to any financial accounts or

                                  22   assets situated in the United States owned by Pham at the time of his death other than the life

                                  23   insurance proceeds at issue, although Ms. Nguyen represents that she is unaware of any financial

                                  24   assets owned by Pham at the time of his death in the United States. Id. ¶¶ 6, 7. The Nguyen Parties

                                  25   will also assign to Ms. Nam all right, title, and interest they may have to any assets and property

                                  26   situated in Vietnam owned by Pham at the time of his death. Id. The Parties will dismiss with

                                  27   prejudice all claims against each other. Id. ¶ 2. Each party will bear their own costs, expenses, and

                                  28   attorneys’ fees incurred in this Action. Id. ¶ 10. The Parties are represented by pro bono counsel
                                                                                           4
                                          Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 5 of 6




                                   1   who are not seeking to recover any fees or costs out of the funds that were deposited with the Clerk

                                   2   of the Court. ECF 117-1.

                                   3          The Court finds the compromise of V.M.T. and V.T.A.T. fair and reasonable. Nam and her

                                   4   children, V.M.T. and V.T.A.T., live in Vietnam and subsist on $200 per month that Nam earns by

                                   5   cleaning house. Nam Decl. ¶ 3. Their lives are very hard, and their purpose in seeking to be involved

                                   6   in this case is to receive distributions soon to cover their cost of living. Id. This settlement achieves

                                   7   their goal because they can receive the distributions sooner than they would have had this case

                                   8   proceeded and with certainty. Id. ¶ 4; Decl. of Alexander J. Holtzman (“Holtzman Decl.”), ECF

                                   9   120. The amount Nam and her children will receive will make a very large difference in their lives.

                                  10   Nam Decl. ¶ 4. Even though Ms. Nguyen declares that Pham had no assets in the United States at

                                  11   the time of his death, Nam and her children will be entitled to any such assets if they exist because

                                  12   the Nguyen Parties will assign any rights to those assets to Nam. Id. ¶ 5. It is also a concrete benefit
Northern District of California
 United States District Court




                                  13   to Nam and her children to receive all assets owned by Pham in Vietnam at the time of his death.

                                  14   Holtzman Decl. ¶ 12.

                                  15          Furthermore, it would be difficult to establish custodial bank accounts for minors into which

                                  16   separate settlement amounts for V.M.T. and V.T.A.T. could be deposited in Vietnam, so the entire

                                  17   amount of $11,250.00 will be sent to Nam directly by bank transfer. Holtzman Decl. ¶ 8. Nam is

                                  18   committed to use the money she receives for the benefit of her children. Nam Decl. ¶ 2. The Court

                                  19   finds Nam’s interest to be consistent with that of her children. In consideration of the procedural

                                  20   uncertainty involved in establishing custodial bank accounts in Vietnam, direct bank transfer is an

                                  21   appropriate way to make distributions under the special circumstance.

                                  22          In addition, the Court finds the compromise of J.P. and H.P. fair and reasonable. Each of

                                  23   them will get $40,000.00, which is 20% of the face value of the insurance proceeds, as reflected in

                                  24   the insurance policy’s beneficiary designation at the time of Pham’s death. Request, Ex. A. ¶ 1;

                                  25   ECF 86.

                                  26          In light of the facts of the case, the minors’ claims, and the settlement of disputes regarding

                                  27   distribution of the insurance proceeds and Pham’s assets at the time of his death, the Court finds

                                  28   that the net amount to be distributed to each minor is fair and reasonable. The terms achieve the
                                                                                          5
                                          Case 5:17-cv-05144-BLF Document 121 Filed 07/10/20 Page 6 of 6




                                   1   goal that the minors and their parents had for bringing the lawsuit. Accordingly, the Court

                                   2   APPROVES the proposed settlement.

                                   3      IV.        ORDER

                                   4            Based on the foregoing, it is hereby ORDERED that:

                                   5            1.     The Court APPOINTS Nam as the guardian ad litem for V.M.T. and V.T.A.T.

                                   6            2.     The Court APPROVES the settlement on behalf of the minors as set forth herein.

                                   7            3.     The Court DISMISSES the Parties’ respective Crossclaims at ECF 86 and ECF 104

                                   8                   with prejudice.

                                   9            4.     Nam may submit a Form W8-BEN in lieu of a Form W9.

                                  10            5.     The Clerk of the Court is hereby directed to distribute the funds that were deposited

                                  11                   in the Court registry in connection with this action as follows:

                                  12                   a.     $11,250 to Vo Thi Be Nam via direct bank transfer;
Northern District of California
 United States District Court




                                  13                   b.     $40,000 to J.P., payable to Be Thi Nguyen, as custodian for J.P. under the

                                  14                          California Uniform Transfer to Minors Act;

                                  15                   c.     $40,000 to H.P., payable to Be Thi Nguyen, as custodian for H.P. under the

                                  16                          California Uniform Transfer to Minors Act; and

                                  17                   d.     the remaining balance to Be Thi Nguyen.

                                  18

                                  19            IT IS SO ORDERED.

                                  20

                                  21   Dated: July 10, 2020

                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
